Citation Nr: 1203451	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a psychiatric disorder has been raised by the record, see VA Form 21-4138, Statement in Support of Claim, received on March 5, 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can decide the issue on appeal.  Specifically, the Board finds that the Veteran has not been provided proper notice as to the evidence necessary to substantiate his claim.  The United States Court of Appeals for Veterans Claims (Court) has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the March 2008 letter, the RO properly informed the Veteran that his claim had been previously denied; however, it then wrote, "Your claims were previously denied because the evidence submitted was not new and material.  Therefore, the evidence you submit must relate to this fact."  See id. on page 2.  The Board finds that this notification was insufficient in that it did not describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Thus, a remand is necessary so VA can provide the proper notice.  See Kent, supra.  

Additionally, the evidence indicates that the Veteran was receiving Social Security Administration (SSA) benefits back in the 1980s.  See May 1982 letter entitled "Social Security Benefit Information."  While these benefits were awarded years ago, claimants undergo examinations to determine whether continued benefits are warranted.  Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).  These records are potentially relevant to the issue on appeal and attempt to obtain them must be made.

In a November 1985 statement, the Veteran reported he had been hospitalized from December 3, 1952, to December 11, 1952 for back problems.  See VA Form 21-4138, Statement in Support of Claim.  At that time, the RO attempted to obtain these records.  See VA Form 00-3010a, Request for Information (there is no date as to when this request was made).  In September 1986, the VA received a reply, which indicated that the Veteran had, in fact, been hospitalized from December 3, 1952 to December 11, 1952, although it did not indicate the cause of the hospitalization.  The reply indicated that the name or number of the hospital was not given.  It is unclear whether the RO ever informed the Veteran of the need for the name or number of the hospital.  The Board finds that such should be accomplished in case a search for the file of the particular hospital results in finding those records.  When asking the Veteran for this information, VA should inform him of alternative evidence that might substitute for service records, as it is possible that the Veteran may have information that could help substantiate his claim.

Lastly, the most recent VA treatment records in the claims file are from November 2008.  Thus, records from November 2008 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO must provide the Veteran with a notification letter that contains the information required by Kent for the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disability.  The letter must include addressing what constitutes new and material evidence to reopen the claim based on the evidence of record at the time of the August 2006 rating decision (the last final denial), as well as the evidence and information necessary substantiate the element or elements required to establish the underlying claims that were found insufficient in the previous denial.

In this letter, the AMC/RO should also inform the Veteran that the National Personnel Records Center was unable to obtain the hospitalization records from December 2, 1952, to December 11, 1952, when the Veteran claims he was hospitalized for back problems.  It should ask the Veteran for the name or number of the hospital where he was hospitalized in December 1952.  If information is provided, the AMC/RO should submit a request for the hospitalization records.

Include in this letter a request for information on alternative sources for service records in compliance with M21-MR Part III.iii.2.E.27.b.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  The RO should obtain the VA treatment records from the San Juan VA Medical Center from November 2008 to the present time.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

